Decision on urgent procedure
Council Proposal on the conclusion of the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania - C6-0334/2006 -
draftsman of the opinion of the Committee on Fisheries. - (ES) Madam President, since the Chairman of the Committee on Fisheries, Mr Morillon, is not present, I simply wished to say on behalf of that committee that we are in favour of this urgent procedure. We believe that it is necessary to speed up the procedure, as the Commission has requested. The Committee on Fisheries is therefore in favour of this urgent procedure.
(Parliament adopted the urgent procedure)